Filed 6/27/13 P. v. Johnk CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A137537
v.
PETO MCCLENNAN JOHNK,                                                (San Mateo County
                                                                     Super. Ct. No. SC076501A)
         Defendant and Appellant.


         Defendant Peto McClennan Johnk appeals from a judgment entered on his plea.
His counsel has asked this court for an independent review of the record to determine
whether there are any arguable issues. (People v. Wende (1979) 25 Cal.3d 436.) We find
none and affirm.
         Johnk was charged with one felony count of vandalism causing damage of $400 or
more (Pen. Code, § 594, subd. (b)(1))1 after he broke a window and damaged a door of a
house while the inhabitant was inside. The information alleged that Johnk was ineligible
for probation because he had two prior convictions. (§ 1203, subd. (e)(4).) The
information also alleged that one of those convictions was a strike. (§ 1170.12.) The
trial court later struck a separate sentence enhancement allegation that was also based on
the prior convictions. (§ 667.5, subd. (b).)
         Under a plea agreement, Johnk pleaded no contest to the vandalism count and
admitted the prior convictions. But he filed a motion to dismiss the allegation that one of


1
    All statutory references are to the Penal Code.

                                                             1
those convictions was a strike under People v. Superior Court (Romero) (1996)
13 Cal.4th 497. On November 14, 2012, the trial court denied the motion and sentenced
Johnk to a total of 32 months in prison (the lower term of 16 months, doubled because of
the prior strike) and ordered him to pay various fines and fees. He timely appealed.
       No error appears in the denial of Johnk’s Romero motion, in the entry of the plea,
or in the sentencing proceedings. Johnk was advised of his constitutional rights and the
consequences of his plea before he entered it. The trial court found that his waiver of
rights was knowing and intelligent, that the plea was free and voluntary, and that there
was a factual basis for the plea. Johnk was represented by counsel throughout the
proceedings.
       There are no meritorious issues to be argued on appeal. The judgment is affirmed.




                                                 _________________________
                                                 Humes, J.


We concur:


_________________________
Ruvolo, P.J.


_________________________
Reardon, J.




                                             2